 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JOHN LAKE,                                           Case No.: 3:19-cv-00504-CAB-NLS
     CDCR #AF-8850,
11
                                         Plaintiff,       ORDER:
12
                          vs.                             (1) GRANTING MOTION TO
13
     WARDEN DANIEL PARAMO;                                PROCEED IN FORMA PAUPERIS
14   JOHN DOES, WARDEN JOHN DOE,                          PURSUANT TO 28 U.S.C. § 1915(a);
15   CSP-LAC; PROPERTY ROOM
     CORRECTIONAL OFFICERS,                               (2) DENYING MOTION TO
16                                                        APPOINT COUNSEL; and
                                      Defendants.
17
                                                          (3) DISMISSING COMPLAINT FOR
18                                                        FAILING TO STATE A CLAIM
19
20          John Lake (“Plaintiff”), a state inmate currently housed in the California State
21   Prison - Los Angeles County (“CSP-LAC”) located in Lancaster, California, and
22   proceeding pro se, has filed a Complaint pursuant to the Civil Rights Act, 42 U.S.C.
23   § 1983. (See Compl., ECF No. 1.)
24          Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the
25   time he submitted his Complaint, but instead he later filed a Motion to Proceed In Forma
26   Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a), along with a Motion to Appoint
27   Counsel. (See ECF Nos. 4, 5.)
28   ////
                                                      1
                                                                               3:19-cv-00504-CAB-NLS
 1   I.    Motion to Proceed IFP
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee. See
 4   28 U.S.C. § 1914(a). An action may proceed despite the plaintiff’s failure to prepay the
 5   entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See
 6   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the plaintiff is a
 7   prisoner and is granted leave to proceed IFP, he nevertheless remains obligated to pay the
 8   entire fee in installments, regardless of whether his action is ultimately dismissed. See 28
 9   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
10         Under 28 U.S.C. § 1915, as amended by the Prison Litigation Reform Act
11   (“PLRA”), a prisoner seeking leave to proceed IFP must also submit a “certified copy of
12   the trust fund account statement (or institutional equivalent) for . . . the six-month period
13   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v.
14   King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account statement, the
15   Court assesses an initial payment of 20% of (a) the average monthly deposits in the
16   account for the past six months, or (b) the average monthly balance in the account for the
17   past six months, whichever is greater, unless the prisoner has no assets. See 28 U.S.C.
18   § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner then
19   collects subsequent payments, assessed at 20% of the preceding month’s income, in any
20   month in which the prisoner’s account exceeds $10, and forwards them to the Court until
21   the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
22         In support of his IFP Motion, Plaintiff has submitted a certified copy of his prison
23   certificate issued by a CSP-LAC accounting official verifying his account history and
24   available balances. See ECF No. 4 at 23. Plaintiff’s statements show that he has had no
25   monthly deposits and has carried an average balance of zero in his account during the 6-
26   month period preceding the filing of this action and had no available funds to his credit at
27   the time of filing. See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a
28   prisoner be prohibited from bringing a civil action or appealing a civil action or criminal
                                                    2
                                                                                3:19-cv-00504-CAB-NLS
 1   judgment for the reason that the prisoner has no assets and no means by which to pay the
 2   initial partial filing fee.”); Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4)
 3   acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case based solely on a
 4   “failure to pay . . . due to the lack of funds available to him when payment is ordered.”).
 5         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 4) and
 6   assesses no initial partial filing fee per 28 U.S.C. § 1915(b)(1). However, the entire $350
 7   balance of the filing fees due for this case must be collected by the California Department
 8   of Corrections and Rehabilitation (“CDCR”) and forwarded to the Clerk of the Court
 9   pursuant to the installment payment provisions set forth in 28 U.S.C. § 1915(b)(1).
10   II.   Motion for Appointment of Counsel
11         Plaintiff also requests that the Court appoint him counsel in this matter. (See ECF
12   No. 5.) All documents filed pro se are liberally construed, and “a pro se complaint,
13   however inartfully pleaded, must be held to less stringent standards than formal pleadings
14   drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v.
15   Gamble, 429 U.S. 97, 106 (1976) (internal quotations omitted)). But there is no
16   constitutional right to counsel in a civil case; and none of Plaintiff’s pleadings to date
17   demand that the Court exercise its limited discretion to request than an attorney represent
18   him pro bono pursuant to 28 U.S.C. § 1915(e)(1) at this stage of the case. See Lassiter v.
19   Dept. of Social Servs., 452 U.S. 18, 25 (1981); Agyeman v. Corr. Corp. of America, 390
20   F.3d 1101, 1103 (9th Cir. 2004). Only “exceptional circumstances” support such a
21   discretionary appointment. Terrell v. Brewer, 935 F.3d 1015, 1017 (9th Cir. 1991);
22   Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Exceptional circumstances exist
23   where there is cumulative showing of both a likelihood of success on the merits and a
24   demonstrated inability of the pro se litigant to articulate his claims in light of their legal
25   complexity. Id.
26         As currently pleaded, Plaintiff’s Complaint demonstrates that while he may not be
27   formally trained in law, he nevertheless may be capable of articulating the facts and
28   circumstances relevant to his claims, which are typical and not legally “complex.”
                                                    3
                                                                                 3:19-cv-00504-CAB-NLS
 1   Agyeman, 390 F.3d at 1103. Moreover, for the reasons discussed below, Plaintiff has yet
 2   to show he is likely to succeed on the merits of his claims. Therefore, the Court DENIES
 3   Plaintiff’s Motion for Appointment of Counsel (ECF No. 5).
 4   III.   Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 5          A.    Standard of Review
 6          Notwithstanding Plaintiff’s IFP status or the payment of any partial filing fees, the
 7   PLRA also obligates the Court to review complaints filed by all persons proceeding IFP
 8   and by those, like Plaintiff, who are “incarcerated or detained in any facility [and]
 9   accused of, sentenced for, or adjudicated delinquent for, violations of criminal law or the
10   terms or conditions of parole, probation, pretrial release, or diversionary program,” “as
11   soon as practicable after docketing.” See 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Under
12   these statutes, the Court must sua sponte dismiss complaints, or any portions thereof,
13   which are frivolous, malicious, fail to state a claim, or which seek damages from
14   defendants who are immune. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b); Lopez v.
15   Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (§ 1915(e)(2)); Rhodes v.
16   Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)).
17          All complaints must contain “a short and plain statement of the claim showing that
18   the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Detailed factual allegations are not
19   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
20   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
21   (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Determining whether
22   a complaint states a plausible claim for relief [is] . . . a context-specific task that requires
23   the reviewing court to draw on its judicial experience and common sense.” Id. The “mere
24   possibility of misconduct” falls short of meeting this plausibility standard. Id.; see also
25   Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
26          “When there are well-pleaded factual allegations, a court should assume their
27   veracity, and then determine whether they plausibly give rise to an entitlement to relief.”
28   Iqbal, 556 U.S. at 679; see also Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)
                                                     4
                                                                                  3:19-cv-00504-CAB-NLS
 1   (“[W]hen determining whether a complaint states a claim, a court must accept as true all
 2   allegations of material fact and must construe those facts in the light most favorable to
 3   the plaintiff.”); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (noting that
 4   § 1915(e)(2) “parallels the language of Federal Rule of Civil Procedure 12(b)(6)”).
 5         However, while the court “ha[s] an obligation where the petitioner is pro se,
 6   particularly in civil rights cases, to construe the pleadings liberally and to afford the
 7   petitioner the benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.
 8   2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not
 9   “supply essential elements of claims that were not initially pled.” Ivey v. Board of
10   Regents of the University of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
11         B.     Rule 8
12         Complaints must also comply Federal Rule of Civil Procedure 8, which requires
13   that each pleading include a “short and plain statement of the claim,” FED. R. CIV. P.
14   8(a)(2), and that “each allegation must be simple, concise, and direct.” FED. R. CIV. P.
15   8(d)(1). See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). In addition to the grounds for
16   sua sponte dismissal set out in § 1915(e)(2)(B), the district court may also dismiss a
17   complaint for failure to comply with Rule 8 if it fails to provide the defendant fair notice
18   of the wrongs allegedly committed. See McHenry v. Renne, 84 F.3d 1172, 1178–80 (9th
19   Cir. 1996) (upholding Rule 8(a) dismissal of complaint that was “argumentative, prolix,
20   replete with redundancy, and largely irrelevant”); Cafasso, United States ex rel. v.
21   General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (citing cases
22   upholding Rule 8 dismissals where pleadings were “verbose,” “confusing,” “distracting,
23   ambiguous, and unintelligible,” “highly repetitious,” and comprised of
24   “incomprehensible rambling”)
25         Here, Plaintiff’s Complaint offers very few specific factual allegations, as well as
26   being very disjointed and difficult to comprehend. Therefore, the Court finds Plaintiff’s
27   Complaint violates Rule 8 of the FRCP.
28   ///
                                                    5
                                                                                3:19-cv-00504-CAB-NLS
 1          C.    Plaintiff’s allegations
 2          Plaintiff’s Complaint contains virtually no specific factual allegations. Plaintiff is
 3   currently housed at CSP-LAC. See Compl. at 6. Plaintiff alleges his “civil rights” were
 4   “violated by the actions of Warden at [RJD]” and his “subordinates, as well as the
 5   “Warden at CSP-LAC” in October and November of 2016. Id. at 6-7.
 6          Plaintiff alleges that the Warden for RJD is “withholding [his] property and legal
 7   documents.” Id. at 7. Plaintiff also claims the Warden for CSP-LAC is “withholding
 8   [his] personal and legal property and documents to litigate [his] criminal case.” Id.
 9   Plaintiff claims the actions of the Warden for CSP-LAC are in “retaliation for filing 602
10   grievances of misconduct, sexual assault, ADA, civil rights, and religious right to attend
11   (LDS) the Church of Jesus Christ of Latter Day Saints as facilitator inmate minister.” Id.
12          At some point in time, Plaintiff was “taken to Central Medical, then to the Hospital
13   for (3) days and then to Ad-Seg for transfer [from RJD] to CSP-LAC.” Id. at 8. Plaintiff
14   claims, “both facilities had a responsibility to secure and transfer all [Plaintiff’s] property
15   and make sure that property arrived” and “was returned to [Plaintiff] in a timely manner.”
16   Id.
17          Plaintiff seeks injunctive relief “to inspect to see if any books, legal property,
18   artificial appliances” are still in the possession of correctional personnel at RJD. Id. at 2.
19   He also seeks unspecified “general and special damages,” as well as punitive damages.
20   Id. at 11.
21          D.    Claims arising at RJD
22          The only claims arising from the time Plaintiff was housed at RJD is his
23   speculative belief that correctional officers at RJD may not have transported all of his
24   property when he was transferred to CSP-LAC in October or November of 2016 in
25   violation of his “due process rights.” Compl. at 10.
26   ///
27   ///
28   ///
                                                    6
                                                                                3:19-cv-00504-CAB-NLS
 1                1. Personal Property
 2          “The Fourteenth Amendment’s Due Process Clause protects persons against
 3   deprivations of life, liberty, or property; and those who seek to invoke its procedural
 4   protection must establish that one of these interests is at stake.” Wilkinson v. Austin, 545
 5   U.S. 209, 221 (2005); Wolff v. McDonnell, 418 U.S. 539, 556 (1974). Prisoners have a
 6   protected interest in their personal property, Hansen v. May, 502 F.2d 728, 730 (9th Cir.
 7   1974), but the procedural component of the Due Process Clause is not violated by a
 8   random, unauthorized deprivation of property if the state provides an adequate post-
 9   deprivation remedy. Hudson, 468 U.S. at 533 (1984); Barnett v. Centoni, 31 F.3d 813,
10   816-17 (9th Cir. 1994) (per curiam) (citing Cal. Gov’t Code §§ 810-895).
11         Plaintiff’s has no due process claim based on Defendants’ purportedly
12   unauthorized deprivation of his personal property—whether intentional or negligent—
13   however, since a meaningful state post-deprivation remedy for his loss is available. See
14   Hudson, 468 U.S. at 533. California’s tort claim process provides that adequate post-
15   deprivation remedy. Barnett, 31 F.3d at 816-17 (“[A] negligent or intentional deprivation
16   of a prisoner’s property fails to state a claim under section 1983 if the state has an
17   adequate post deprivation remedy.”)
18         Therefore, Plaintiff’s Fourteenth Amendment due process claims relating to the
19   deprivation of his personal property are DISMISSED for failing to state a claim upon
20   which relief may be granted.
21                2. Access to Courts claim
22         Plaintiff also alleges that the alleged deprivation of his legal property has denied
23   him access to the courts. See Compl. at 10. Prisoners have a constitutional right to
24   access to the courts. Lewis v. Casey, 518 U.S. 343, 346 (1996). The right is limited to the
25   filing of direct criminal appeals, habeas petitions, and civil rights actions. Id. at 354.
26   Claims for denial of access to the courts may arise from the frustration or hindrance of “a
27   litigating opportunity yet to be gained” (forward-looking access claim) or from the loss of
28   a suit that cannot now be tried (backward-looking claim). Christopher v. Harbury, 536
                                                    7
                                                                                 3:19-cv-00504-CAB-NLS
 1   U.S. 403, 412-15 (2002); see also Silva v. Di Vittorio, 658 F.3d 1090, 1102 (9th Cir.
 2   2011) (differentiating “between two types of access to court claims: those involving
 3   prisoners’ right to affirmative assistance and those involving prisoners’ rights to litigate
 4   without active interference.”).
 5          However, Plaintiff must allege “actual injury” as the threshold requirement to any
 6   access to courts claim. Lewis, 518 U.S. at 351-53; Silva, 658 F.3d at 1104. An “actual
 7   injury” is “actual prejudice with respect to contemplated or existing litigation, such as the
 8   inability to meet a filing deadline or to present a claim.” Lewis, 518 U.S. at 348; see also
 9   Jones v. Blanas, 393 F.3d 918, 936 (9th Cir. 2004) (defining actual injury as the
10   “inability to file a complaint or defend against a charge”). The failure to allege an actual
11   injury is “fatal.” Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (“Failure to
12   show that a ‘non-frivolous legal claim had been frustrated’ is fatal.”) (quoting Lewis, 518
13   U.S. at 353 & n.4).
14         In addition, Plaintiff must allege the loss of a “non-frivolous” or “arguable”
15   underlying claim. Harbury, 536 U.S. at 413-14. The nature and description of the
16   underlying claim must be set forth in the pleading “as if it were being independently
17   pursued.” Id. at 417. Finally, Plaintiff must specifically allege the “remedy that may be
18   awarded as recompense but not otherwise available in some suit that may yet be
19   brought.” Id. at 415.
20         Plaintiff’s Complaint fails to allege the actual injury required to state an access to
21   courts claim. See Lewis, 518 U.S. at 351-53; Silva, 658 F.3d at 1104. Thus, the Court
22   finds that Plaintiff’s Complaint fails to include any “factual matter” to show how or why
23   any of the individual Defendant in this case caused him to suffer any “actual prejudice”
24   “such as the inability to meet a filing deadline or to present a claim,” with respect to any
25   case. Lewis, 518 U.S. at 348; Jones, 393 F.3d at 936; Iqbal, 556 U.S. at 678.
26         Accordingly, because Plaintiff has failed to allege facts sufficient to show that any
27   Defendant caused him to suffer any “actual injury” with respect to any non-frivolous
28   direct criminal appeal, habeas petition, or civil rights action he may have filed, see Lewis,
                                                   8
                                                                               3:19-cv-00504-CAB-NLS
 1   518 U.S. at 354, the Court DISMISSES Plaintiff’s access to courts claim for failing to
 2   state a claim upon which relief may be granted.
 3                3. Personal Causation
 4         In addition, the Court finds Plaintiff’s Complaint requires sua sponte dismissal
 5   pursuant to 28 U.S.C. § 1915(e)(2)(B)(1) and § 1915A(b)(1) to the extent he fails to
 6   identify any specific action or inaction taken on the part of the named Defendants. “To
 7   state a claim under 42 U.S.C. § 1983, the plaintiff must allege two elements: (1) that a
 8   right secured by the Constitution or laws of the United States was violated; and (2) that
 9   the alleged violation was committed by a person acting under color of state law.”
10   Campbell v. Washington Dep’t of Soc. Servs., 671 F.3d 837, 842 n.5 (9th Cir. 2011),
11   citing Ketchum v. Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987). The Complaint
12   contains no factual allegations describing Defendants did or failed to do.
13         “The inquiry into causation must be individualized and focus on the duties and
14   responsibilities of each individual defendant whose acts or omissions are alleged to have
15   caused a constitutional deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988),
16   citing Rizzo v. Goode, 423 U.S. 362, 370-71 (1976); Berg v. Kincheloe, 794 F.2d 457,
17   460 (9th Cir. 1986); Estate of Brooks v. United States, 197 F.3d 1245, 1248 (9th Cir.
18   1999) (“Causation is, of course, a required element of a § 1983 claim.”) A person
19   deprives another “of a constitutional right, within the meaning of section 1983, if he does
20   an affirmative act, participates in another’s affirmative acts, or omits to perform an act
21   which he is legally required to do that causes the deprivation of which [the plaintiff
22   complains].” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Plaintiff has not
23   stated a claim against Defendants because he has failed to allege specific facts regarding
24   what actions were taken or not taken by the Defendants which caused the alleged
25   constitutional violations.
26         E.     Claims arising at CSP-LAC
27         Plaintiff also raises claims against CSP-LAC officials that are unrelated to the
28   claims he alleges against RJD officials. Specifically, Plaintiff alleges retaliatory actions,
                                                   9
                                                                               3:19-cv-00504-CAB-NLS
 1   denial of “Freedom of Religion,” Eighth Amendment cruel and unusual punishment, and
 2   negligence on the part of CSP-LAC officials. See Compl. at 10.
 3         Venue for these claims is not proper in the Southern District of California. Venue
 4   may be raised by a court sua sponte where the defendant has not yet filed a responsive
 5   pleading and the time for doing so has not run. Costlow v. Weeks, 790 F.2d 1486, 1488
 6   (9th Cir. 1986).
 7         Section 1391(b) of Title 28 of the U.S. Code provides, in pertinent part, that a
 8   “civil action may be brought in–(1) a judicial district in which any defendant resides, if
 9   all defendants are residents of the State in which the district is located; [or] (2) a judicial
10   district in which a substantial part of the events or omissions giving rise to the claim
11   occurred, or a substantial part of property that is the subject of the action is situated[.]” 28
12   U.S.C. § 1391(b); Costlow, 790 F.2d at 1488; Decker Coal Co. v. Commonwealth Edison
13   Co., 805 F.2d 834, 842 (9th Cir. 1986). “The district court of a district in which is filed a
14   case laying venue in the wrong division or district shall dismiss, or if it be in the interests
15   of justice, transfer such case to any district or division in which it could have been
16   brought.” 28 U.S.C. § 1406(a).
17         Plaintiff alleges constitutional violations arising out of events or omissions alleged
18   to have occurred at CSP-LAC, which is located in Los Angeles County. See 28 U.S.C.
19   § 84(c)(2) (“The Western Division [of the Central District of California] comprises the
20   counties of Los Angeles, San Luis Obispo, Santa Barbara, and Ventura.”).
21         Therefore, venue for Plaintiff’s claims against CSP-LAC is proper in the Central
22   District of California, Western Division, pursuant to 28 U.S.C. § 84(c)(2), but not in the
23   Southern District of California pursuant to 28 U.S.C. § 84(d). See 28 U.S.C. § 1391(b);
24   Costlow, 790 F.2d at 1488.
25         In fact, Plaintiff has filed a separate civil rights action against CSP-LAC officials
26   in the Central District of California which is currently pending and appears to contain
27   similar claims brought in this action. See Lake v. Asuncion, et al. C.D. Cal. Civil Case
28
                                                    10
                                                                                 3:19-cv-00504-CAB-NLS
 1   No. 2:18-cv-06434-GQ-RAO.1 Accordingly, the Court DISMISSES all claims arising
 2   from events that occurred at CSP-LAC for lack of proper venue and as duplicative of
 3   claims Plaintiff is also litigating in the Central District of California.
 4         F.     State law claims
 5         Plaintiff also seeks to bring “negligence” claims against “Correctional Officers
 6   John Does.” See Compl. at 10. The Court may “decline to exercise supplemental
 7   jurisdiction” over any supplemental state law claim if it “has dismissed all claims over
 8   which it has original jurisdiction.” 28 U.S.C. § 1367(c); Sanford v. MemberWorks, Inc.,
 9   625 F.3d 550, 561 (9th Cir. 2010) (“[I]n the usual case in which all federal-law claims are
10   eliminated before trial, the balance of factors to be considered under the pendent
11   jurisdiction doctrine ... will point toward declining to exercise jurisdiction over the
12   remaining state-law claims.”).
13         Because the Court has dismissed all of Plaintiff’s federal law claims, the Court
14   declines to exercise supplemental jurisdiction over Plaintiff’s state law claims.
15         G.     Leave to Amend
16         Accordingly, Plaintiff’s entire Complaint is dismissed for failing to state a claim
17   upon which relief may be granted and for failing to comply with FED. R. CIV. P. 8.
18   Because he is proceeding pro se, however, the Court having now provided him with
19   “notice of the deficiencies in his complaint,” will also grant Plaintiff an opportunity to
20   amend. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v.
21   Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)). However, Plaintiff may not re-allege any
22   claims against Defendants arising from events allegedly occurring while housed at CSP-
23   LAC in an amended pleading filed in this Court.
24
25
26   1
      A court “‘may take notice of proceedings in other courts, both within and without the
27   federal judicial system, if those proceedings have a direct relation to matters at issue.’”
     Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic,
28   Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)).
                                                    11
                                                                                  3:19-cv-00504-CAB-NLS
 1
 2   III.   Conclusion and Order
 3          Good cause appearing, the Court:
 4          1.    DENIES Plaintiff’s Motion to Appoint Counsel (ECF No. 5) without
 5   prejudice;
 6          2.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 7   (ECF No. 4).
 8          2.    DIRECTS the Acting Secretary of the CDCR, or his designee, to collect
 9   from Plaintiff’s trust account the $350 filing fee owed in this case by garnishing monthly
10   payments from his account in an amount equal to twenty percent (20%) of the preceding
11   month’s income and forwarding those payments to the Clerk of the Court each time the
12   amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL
13   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
14   ASSIGNED TO THIS ACTION.
15   3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz, Acting
16   Secretary, California Department of Corrections and Rehabilitation, P.O. Box 942883,
17   Sacramento, California, 94283-0001.
18          4.    DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
19   § 1983 relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1)
20   and for failing to comply with FED. R. CIV. P. 8.
21          5.    GRANTS Plaintiff thirty (30) days leave in which to file an Amended
22   Complaint which cures all the deficiencies of pleading described in this Order. Plaintiff is
23   cautioned, however, that should he choose to file an Amended Complaint, it must be
24   complete by itself, comply with Federal Rule of Civil Procedure 8(a), and that any claim
25   not re-alleged will be considered waived. See S.D. CAL. CIVLR 15.1; Hal Roach Studios,
26   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
27   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
28   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
                                                  12
                                                                              3:19-cv-00504-CAB-NLS
 1   amended pleading may be “considered waived if not repled.”).
 2         If Plaintiff fails to follow these instructions and/or files an Amended Complaint
 3   that still fails to state a claim, his case may be dismissed without further leave to amend.
 4   See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take
 5   advantage of the opportunity to fix his complaint, a district court may convert the
 6   dismissal of the complaint into dismissal of the entire action.”).
 7         6.     The Clerk of Court is directed to mail a court approved civil rights complaint
 8   form for his use in amending.
 9         IT IS SO ORDERED.
10   Dated: May 3, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  13
                                                                               3:19-cv-00504-CAB-NLS
